DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Patent No.: US 3695462 A, in view of Aimable-Lima et al., Pub. No.: US 20110002761 A1, and further (for claim 17) Murphy, Pub. No.: US 20170200248 A1.

Regarding claims 1, 10 & 17 Sullivan discloses a baggage processing system & a method (col.3 lines 57-67 (2) “a baggage handling system”) comprising: 
a storage array comprising a plurality of cells, each cell being configured to contain a single baggage item which is associated with a flight (col.3 lines 57-67 (2) “a baggage handling system such as is utilized in an airport wherein baggage is checked in, delivered to a loading area where the bags are loaded on carts or baggage containers and transported to the plane, the airport having a loading area for bringing in deplaning bags for distribution to baggage claim areas”), 
a loading conveyor configured to receive baggage items retrieved from the storage array, (col.4 lines 5-10 (3) The system, in the form illustrated, has a powered conveyor system 10. The conveyor transports specialized containers 60, the containers being carried by conventional conveyor belts or conventional conveyor means from one location to another.),
a control system configured to prepare a sequenced list of baggage items and to control the retrieval of baggage items from the storage array based on the sequenced list (At the check-in area 20 (FIG. 1), baggage is loaded into empty containers or trays waiting in line, each bag bearing conventional identification information such as destination and flight numbers. It may, in the more sophisticated forms of this invention, also include additional identification such as the passenger's ticket number. To code the identification into the system at station 20, coding and dispatching units 22 are provided. If the departure time for the flight is within a predetermined time, such as within one hour from the entry of the container for that baggage into the system, the container is switched to a through track 29 which passes through the storage area. The container is then carried to a baggage sorting and dispensing station 30 wherein the baggage is discharged into bin slides 32 in a manner hereinafter described. If the departure time is more than the predetermined period after it has entered the system, the container is shunted to storage conveyor 32 at the end 34 thereof, so that each new storage adds to the contents of the storage area one at a time. As the departure time approaches, the tray or container is automatically located in the storage area on the conveyors 32 and retrieved therefrom onto the through conveyor 29 so as to be carried to the sorting and dispensing station 30. The remaining stored containers are indexed down one position at a time from their previous positions. Once sorted, the baggage is placed on conventional carts 36 and carried to the plane. & col.8 lines 60-67 (24) “In the case of the triggers 133 illustrated in FIGS. 19 and 20, this is accomplished by actuating the triggers one by one progressively across the length of the apron 149. When the last one has been actuated, the sequence returns to the initial end of the apron and is repeated. In the case of the containers which are equipped to be released by a mechanism at the back of the container such as is illustrated in FIGS. 7 and 12, an indexing mechanism 200 (FIG. 25) is provided.” & col.9 lines 23-55 (26) “A portion of the conveyor (not shown) passes through the inside of the cabinet carrying the containers therewith, the cabinet having a retractable door covering the opening through which the bag is either placed or withdrawn in either loading or unloading, respectively, the container. If the station illustrated in FIG. 2 functions as a discharge station, an actuator element similar to solenoid 96 is attached to the cabinet. When the arrival of the desired container is sensed, the actuator opens the retractable door and the baggage is withdrawn by the owner. Means can be included to temporarily halt the conveyor for a prescribed period of time upon the opening of the retractable door, and an alarm can be utilized to sound when that time is drawing to a close so that the system will automatically continue the movement of the conveyor and yet not injure the person attempting a withdrawal of baggage. It is also possible to cause the automatic ejection of the bags from the container while the door is open. On the other hand, if the station illustrated in FIG. 2 is functioning as a loading or check-in station, the door includes means for holding it permanently open so that baggage can easily be loaded as an empty container moves into position.).
Sullivan is not explicit on “a queue of carts for transporting the baggage items to an aircraft” , however Aimable-Lima et al., US 20110002761 A1, teaches BAGGAGE SYSTEM and discloses;
whereby the retrieved baggage items are placed on the loading conveyor in an order conforming to the sequenced list, and a queue of carts, each cart being positionable to receive baggage items in sequence from a loading point on the loading conveyor, for transporting the baggage items to an aircraft, wherein the sequenced list of baggage items defines a sequence of loading baggage items from the carts to the aircraft ([0054] In the present example, a number of queues 10 are provided to receive such checked baggage. The transportation of the baggage from a check-in desk to the queues 10 may typically be by conveyor and may involve some manual handling to ensure that baggage destined for different aircraft is separated, and possibly sorted according to segregation rules, class etc. Thus, baggage arriving at the queues 10 is loaded into the queues such that all baggage in a given queue is destined for the same aircraft. In some examples, this sorting may be performed at the loading position for the queues. & [0055] Baggage in the queues 10 can be held therein until a trigger for loading the baggage is received. Individual ones of the queues can be called for loading at different times, such that individual queues can be allocated to baggage for different aircraft, class and different parts of the same aircraft in the case of multi-hold aircraft. Different class, aircraft parts or other baggage separation rules for baggage all being carried by the same aircraft may be termed "segregations". This flexibility to allow a single build cell to handle baggage for more than one aircraft enables complex baggage handling strategies without a need to tie up individual build cells for long periods allocated to a particular aircraft, effectively this provides a unique local buffer system to manage and balance the workflow to the build cell operator. & [0056] “In the present example, each lane of the queues 10 is an individually controllable conveyor. This allows each lane to be individually advanced for loading of baggage.”. & [0057] The lanes of queues are linked via a control system (not shown) to ensure that the queue operation is linked to the arrival of specific containers at the build cell 1 and so ensure the loading of each bag is recorded to a specific container. & [0058] The build cell 1 of the present example also includes a queue access selector 12 operable to enable the baggage held in individual queue lanes to be advanced to a loading point within the build cell. As shown in FIG. 1, the queues 10 of the present example are arranged in a horizontal array of vertical stacks of lanes. Thus, in the present example, the queue access selector 12 includes a movable ramp operable to be raised or lowered to an outflow end of each individual queue lane to allow the baggage in that queue lane to be received onto the ramp. In the present example, the ramp includes a conveyor to carry the baggage in a controlled manner.).
Aimable-Lima et al. teaches that these features are useful to provide a baggage handling system comprising: a plurality of pre-loading queues (10) operable to receive baggage; and a loading station (17) operable to receive baggage from individual ones of said queues. Thereby, a single loading station can be allocated to multiple destinations simultaneously.
For claim 17 : Sullivan is not explicit on “a non-transitory computer-readable storage medium”, however Murphy, US 20170200248 A1., teaches System And Method For Storing And Sequencing Luggage Items and discloses, a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computerized control system of a baggage processing system, cause the computerized control system to ([0067] “the servers 88 include a data store 90 that includes a computer readable medium that has a program of instructions for prioritizing automatic movement of the automatic guided vehicles 40, 42. The servers 88 may also include a processor 92 for executing the program of instructions. The server 88 may further include a luggage information receiver 93 that is configured to receive the bag ID information/conditions of the baggage handling area 22. The server 88 also includes an instructions communicator 94 that is configured to communicate with the BHS Network to move the automatic guided vehicles 40, 42 and process the luggage items 20 based on conditions within the baggage handling area 22. The servers 88 may be embodied as one or more physical computers or as one or more virtual machines 96.).
Murphy teaches that these features are useful to provide a system and method for storing and sequencing a plurality of luggage items (see Abstract).

Regarding claims 2, 11 & 18, Sullivan discloses the baggage processing system of claim 1 & the method of claim 10 & the storage medium of claim 17.
Sullivan is not explicit on “the control system to control a movement of the queue of carts in dependence of a movement of a queue of baggage items on the loading conveyor” , however Aimable-Lima et al., US 20110002761 A1, teaches BAGGAGE SYSTEM and discloses, 
further comprising a cart conveyor on which the queue of carts is arranged, the cart conveyor being controllable by the control system to control a movement of the queue of carts in dependence of a movement of a queue of baggage items on the loading conveyor (col.4 lines 40-60 (13) Describing now the operation of the conveyor system, and referring to FIGS. 1 and 2, laundry carts needing cleaning are loaded onto ramp 48 at its upstream end (not shown). The carts are disposed in queue on the ramp with their near side wheels 78, 79 (FIG. 1) in guide 51, and with their front ends facing downstream. As the carts roll down the inclined ramp, they are stopped at the position shown for cart 12a by releasable stop 52a, the blade of which engages the cart's stop plate 70. Upon command from the timing and control system, ram 56 of stop 52a is activated to move blade 60 briefly to its release position 60A, which allows the cart to roll forward. After a short period, ram 56 returns blade 60 to its normal, upright position to stop the next succeeding cart and hold it at the cart 12a position. After being released by stop 52a, the cart rolls down the ramp to loading site 14 where it is stopped by releasable stop 52b at the position shown for cart 12b. As shown, the cart is disposed at the loading site with its front end adjacent and overlying the upstream end of the conveyor. & col.5 lines 48-65 (18) There is thus provided a conveyor system for carts, such as laundry carts or the like, which meets the requirements set out above. Carts in queue on a loading ramp are individually released onto the conveyor, and carried along the conveyor with their front wheels supported above the surface of the floor. This allows carts having casters at one or both ends to be drawn along in a straight line, and eliminates the need to provide tracks or other wheel guide devices along the cart's path of travel. Following washing, the carts are automatically released from the conveyor along a downward sloping section comprising a discharge site adjacent the conveyor's downstream end. As the carts move along the sloping section they are gradually set down on all four wheels and then released. Since the conveyor pins recede gradually below floor level, the risk of injury to an operator's feet is substantially eliminated.).
Aimable-Lima et al. teaches that these features are useful to provide a baggage handling system comprising: a plurality of pre-loading queues operable to receive baggage; and a loading station operable to receive baggage from individual ones of said queues.

Regarding claims 3 & 12 , Sullivan discloses the baggage processing system of claim 2 & the method of claim 11.
Sullivan is not explicit on “the cart conveyor is controllable by the control system to advance an empty cart, into position at the loading point, in response to a signal that a cart being loaded is "full."” , however Aimable-Lima et al., US 20110002761 A1, teaches BAGGAGE SYSTEM and discloses, 
wherein the cart conveyor is controllable by the control system to advance an empty cart, in the queue of carts, into position at the loading point, in response to a signal that a cart being loaded is "full." ([0028] “the powered trolley system comprises a holding area for temporary storage of baggage transportation canisters/ULD awaiting transfer to an onward carriage vehicle. Both full and empty containers can be stored including full containers before reclaim and empty containers after reclaim, full containers after flight build but prior to dispatch, empty containers in build cell but not at the build station. Additionally the system allows storage of partially built containers (&lt;100% full) which can be recalled to the build cell to ensure maximum utilisation of available container volume.”. & [0030] “The system can comprise a powered trolley system having a baggage transportation container/canister/ULD receiving station operable to receive a baggage transportation container into the system and a baggage transportation container emptying station operable to facilitate unloading of baggage from a baggage transportation container, and a baggage conveying system operable to convey unloaded baggage from the emptying station to an owner reclaim station. Thus a container unloading function can be separated from a transportation vehicle driving location, so as to reduce health and safety risk to workers. Also, more space efficient handling of arriving baggage may be conducted. & [0031] Viewed from another aspect, there can be provided a baggage handling system. The system can comprise a powered trolley system operable to receive baggage transportation containers thereinto. The powered trolley system can comprise: a container filling station operable to cause a baggage transportation container to receive baggage items thereinto; a container offload station operable to cause a baggage transportation container to be removed from the powered trolley system for carriage by a transportation vehicle; a container inload station operable to cause a baggage transportation container to be received into the powered trolley system from a transportation vehicle; and a container emptying station operable to cause a baggage transportation container to have a baggage item removed therefrom. Thereby a single integrated baggage handling system can be implemented for greater baggage throughout with the opportunity for control of the system to maximise efficiency. & [0032] In some examples, the container filling station can include a loading station as set out above. In some examples, the container emptying station can include an unloading station as set out above.).
Aimable-Lima et al. teaches that these features are useful to provide a baggage handling system comprising: a plurality of pre-loading queues operable to receive baggage; and a loading station operable to receive baggage from individual ones of said queues.

Regarding claims 4, 13 & 19, Sullivan discloses the baggage processing system of claim 1, & the method of claim 10 & the storage medium of claim 17;
wherein the sequenced list of baggage items is sorted by flight such that all baggage items associated with a particular flight are arranged in a continuous sequence on the loading conveyor, for being loaded contiguously to a group of carts, in the queue of carts (col.4 lines 5-35 (3) “At the check-in area 20 (FIG. 1), baggage is loaded into empty containers or trays waiting in line, each bag bearing conventional identification information such as destination and flight numbers. ... If the departure time for the flight is within a predetermined time, such as within one hour from the entry of the container for that baggage into the system, the container is switched to a through track 29 which passes through the storage area. The container is then carried to a baggage sorting and dispensing station 30 wherein the baggage is discharged into bin slides 32 in a manner hereinafter described. ...As the departure time approaches, the tray or container is automatically located in the storage area on the conveyors 32 and retrieved therefrom onto the through conveyor 29 so as to be carried to the sorting and dispensing station 30. The remaining stored containers are indexed down one position at a time from their previous positions. Once sorted, the baggage is placed on conventional carts 36 and carried to the plane.).

Regarding claims 5 & 14, Sullivan discloses the baggage processing system of claim 4 & the method of claim 13.
Sullivan is not explicit on “a queue of carts for transporting the baggage items to an aircraft” , however Aimable-Lima et al., US 20110002761 A1, teaches BAGGAGE SYSTEM and discloses, 
wherein the control system is configured to control a movement of the queue of carts so as to advance an empty cart, in the queue of carts, into position at the loading point, in response to the passage of a final baggage item for the particular flight ([0054] In the present example, a number of queues 10 are provided to receive such checked baggage. The transportation of the baggage from a check-in desk to the queues 10 may typically be by conveyor and may involve some manual handling to ensure that baggage destined for different aircraft is separated, and possibly sorted according to segregation rules, class etc. Thus, baggage arriving at the queues 10 is loaded into the queues such that all baggage in a given queue is destined for the same aircraft. In some examples, this sorting may be performed at the loading position for the queues.).
Aimable-Lima et al. teaches that these features are useful to provide a baggage handling system comprising: a plurality of pre-loading queues operable to receive baggage; and a loading station operable to receive baggage from individual ones of said queues.

Regarding claims 6, 15 & 20, Sullivan discloses the baggage processing system of claim 4 & the method of claim 13 & the storage medium of claim 19.
Sullivan is not explicit on “the sequenced list of baggage items is further sorted by priority level within the particular flight, such that all baggage items associated with a particular priority level of the particular flight are arranged in a continuous sequence on the loading conveyor” , however Aimable-Lima et al., US 20110002761 A1, teaches BAGGAGE SYSTEM and discloses;
wherein the sequenced list of baggage items is further sorted by priority level within the particular flight, such that all baggage items associated with a particular priority level of the particular flight are arranged in a continuous sequence on the loading conveyor ([0054] In the present example, a number of queues 10 are provided to receive such checked baggage. The transportation of the baggage from a check-in desk to the queues 10 may typically be by conveyor and may involve some manual handling to ensure that baggage destined for different aircraft is separated, and possibly sorted according to segregation rules, class etc. Thus, baggage arriving at the queues 10 is loaded into the queues such that all baggage in a given queue is destined for the same aircraft. In some examples, this sorting may be performed at the loading position for the queues.).
Aimable-Lima et al. teaches that these features are useful to provide a baggage handling system comprising: a plurality of pre-loading queues operable to receive baggage; and a loading station operable to receive baggage from individual ones of said queues.

Regarding claim 8, Sullivan discloses the baggage processing system of claim 1, wherein the loading conveyor comprises a horizontal belted device, or a shuttle system, or an AGV carrier (col.4 lines 5-35 (3) “The system, in the form illustrated, has a powered conveyor system 10. The conveyor transports specialized containers 60, the containers being carried by conventional conveyor belts or conventional conveyor means from one location to another.”).

Regarding claim 9, Sullivan discloses the baggage processing system of claim 1. 
Sullivan is not explicit on “a baggage transfer system to retrieve baggage items in the order conforming to the sequenced list of baggage items”, however, Murphy, US 20170200248 A1., teaches System And Method For Storing And Sequencing Luggage Items and discloses, 
further comprising a baggage transfer system controllable by the control system to retrieve baggage items from the storage array and position the retrieved baggage items on the loading conveyor in the order conforming to the sequenced list of baggage items ([0095] “More specifically, each sort station that is utilized in such conventional methods is an allocation of space, equipment, and personnel for handling the flow of luggage. By utilizing the subject system and method, luggage items 20 that are checked in early may be stored and sequenced in an efficient manner that requires minimal equipment, floor space and manpower.).
Murphy teaches that these features are useful to provide a system and method for storing and sequencing a plurality of luggage items (see Abstract).

Claims 7 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Patent No.: US 3695462 A, in view of Aimable-Lima et al., Pub. No.: US 20110002761 A1, further in view of Koini et al., Pub. No.: US 20050056576 A1.

Regarding claims 7 & 16, Sullivan discloses the baggage processing system of claim 1 & the method of claim 10.
Sullivan is not explicit on “the control system is to prepare the sequenced list of baggage items based on a combination of a plurality of factors selected from the group...”, however, Koini et al., US 20050056576 A1, teaches Method And Apparatus For Storing Travel Luggage and discloses, 
wherein the control system is configured to prepare the sequenced list of baggage items based on a combination of a plurality of factors selected from the group consisting of. schedule of loading conveyor availability, information on planned flights, closing times for flights, estimated cart capacity, estimated cart loading times, estimated cart transport times, estimated aircraft baggage hold loading times, information on downstream flight connections, and information on layover times associated with downstream flight connections ([0056] In the shown embodiment, the early baggage management system 30 is connected with the data processing system 32 of the baggage handling system 11 via a data interface 31. Via this data interface 31, the early baggage management system 30 receives the information about, for example, planned and actual checking-in times for pending flights, about the baggage items that are in the system and that are to be deposited in the early baggage storage 10, as well as any other required data. & [0057] Essential elements comprising the early baggage management system 30 include a storage management module 34, with which the packing of the individual intermediate storage places 18 is planned and managed, whereby the individual intermediate storage places 18 are assigned during defined time intervals to certain flights or certain checking-in periods. & [0058] According to the packing planning by the storage management module 34, the transport of the baggage items to be stored is controlled via a routing module 36. The latter plans and monitors the movement of the luggage items to the transfer-out points 20. The actual control of the conveying technology is hereby realized, for example, with a SPC (stored-program control) 38. & [0059] The storage place monitoring modules 40 are installed at each intermediate storage place 18 and monitor the filling degree and loading status of the storage places 18. These data are reported on the one hand to the storage management module 34 in order to inform this module about the current status of the filling degree, i.e. the still available loading capacity. On the other hand, a control module 42 for controlling the handling device 22 is receiving data, and in this way the further loading is controlled by, for example, determining the loading position for the next baggage item by using this control 42 for the handling device 22.).
Koini teaches that these features are useful to provide a method and a device for storing baggage delivered early, so-called early baggage, in traffic facilities, a flight destination, flight class, and/or checking-in period is assigned by electronic data processing to the intermediate storage places, and the early baggage is sorted according to the assigned criteria and transported by means of a guide device to the intended intermediate storage place (see abstract and para.[0013]-[0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crosswhite; Bert	US 3874302 A	CONVEYOR SYSTEM FOR WHEELED CARTS
OTANI KIYOSHI et al.	JP H06199392 A	AUTOMATIC BAGGAGE DELIVERY DEVICE
Podnar; Gregg W. et al.	US 20180111698 A1	INTELLIGENT BAGGAGE HANDLING
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jalal C CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jalal C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665